                       Case 1:18-cv-10994-KPF Document 20 Filed 06/14/19 Page 1 of 2


                                                                                           MEMO ENDORSED
                                       ZEICHNER ELLMAN & KRAUSE                             LLP
                                                   1211 AVEN UE O F THE AMER IC AS
                                                    NEW YOR K, NEW YOR K 10036
                                                        T E L : ( 2 1 2 ) 2 2 3 -0 4 0 0


BRYAN D. LEINBACH
    (212) 826-5313                                                                                WWW.ZEKLAW.COM
bleinbach@zeklaw.com



                                                                 June 13, 2019

            BY ECF
            Hon. Katherine Polk Failla
            United States District Judge
            Thurgood Marshall United States Courthouse
            40 Foley Square, Courtroom 618
            New York, New York 10007

                               Steven Nachshen v. BPP ST Owner LLC and Citibank, N.A.,
                                          Case No.: 1:18-cv-10994 (KPF)(SN)
            Dear Judge Failla:

                            We are counsel to defendants BPP ST Owner LLC and Citibank, N.A.
            (collectively, “Defendants”). We write pursuant to this Court’s rules to approve an extension of
            the deadline to complete fact discovery set forth in the Civil Case Management Plan and
            Scheduling Order (“Scheduling Order”) [Docket No. 14] from July 12, 2019 to August 29, 2019,
            to coincide with the end of expert discovery. This is Defendants’ first request for an extension of
            the Scheduling Order. Plaintiff agrees to the requested extension and joins in this request.

                           Defendants seek this extension because the parties need additional time to
            complete fact discovery. To date the parties have exchanged written requests for discovery and
            responses and have negotiated a confidentiality stipulation and proposed protective order which
            has been submitted to the Court for approval. [See Docket No. 17]. The parties will need
            additional time to (i) address document production, (ii) exchange contention interrogatories and
            notices to admit, if any; and (iii) conduct depositions. In addition, the parties have and are
            continuing to discuss the resolution of this action without court intervention and would like
            additional time to pursue these discussions.

                             We thank the Court for its courtesy.

                                                                 Respectfully submitted,


                                                                 /s/Bryan D. Leinbach


            cc:       Glen Parker, Esq. (by ECF)
            1016881



                                 NEW YORK | CONNECTICUT | NEW JERSEY | WASHINGTON, D.C. | TEL AVIV
         Case 1:18-cv-10994-KPF Document 20 Filed 06/14/19 Page 2 of 2




Application GRANTED. The pretrial conference scheduled for July
23, 2019 is hereby ADJOURNED to September 3, 2019, at 11:00 a.m.

Dated:      June 13, 2019                 SO ORDERED.
            New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
